Title: To George Washington from Tobias Lear, 27 September 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia September 27th 1791

By the Post of this day I have been honored with your letter of the 23d instant; and agreeably to the directions therein contained, I shall transmit the papers, and write by every Wednesday’s and friday’s post, as well as monday’s.
In my last I mentioned Mr Page’s promise to have his carriage in George Town either on the evening of the 17th, or early in the day of the 18th of October.
I have measured the walls of the house, in conformity to your desire—and find them to be in the front of the house, forty one feet six inches—and back, thirty nine feet six inches—the difference owing to the ground being higher in the Yard than in the Street; so that forty feet may be considered as the true hight.
The mensuration was taken by a piece of line—one end of which was held up to the edge of the cornice, directly under the ends of the Shingles which project at the eaves—and falling to the pavement was drawn tolerably tight by a person beneath, and cut off at the point which touched the pavement. The line was then extended horizontally, and held by a person at each end with the same degree of tension that it was drawn down from the eaves with. In this state I measured it myself—and found the hight of the front & back walls to be as before stated.
Two vessels have arrived here this day—one from London, and the Other from Bristol—They bring accounts down to the 9th of August—all of which, that are of any importance, so far as I can learn, are contained in the enclosed papers. We have no other intelligence from the West Indies than what is likewise to be found in these papers.
The marriage of Colo. Lawrence & Mrs Allen is at length avowed by the parties—and this week She received her Company in form. Colo. L. has brought all his Children from New York to live with him, and the Misses Allens have taken up their residence with their Grand mother.

A Mr Hammond is said (and there seems to be but little doubt of the fact) to be appointed Minister to this Country by the Court of Great Britain.
Mr Campbell, who has been spoken of as the minister elect from Denmark to this Country, has purchased the house of Hunters occupied by Mr Smith, and has, I am informed, given out, that he expects to occupy it shortly in his proper Character. But yesterday I heard it mentioned, as coming from him, that he did not now expect to appear in the principal diplomatic Character from Denmark—Another person, whose name I did not learn, (a Danish Count) it was said would be sent as principal—and Campbell expected a secondary place.
The family are all well—Mrs Lear & Major Jackson unite with me in offering best respects to Mrs Washington—yourself—Mrs Stuart & Mrs F. Washington—love to the Children & kindest regards to Major Washington & Mr Dandridge. I have the honor to be, with every sentiment of respect, gratitude & attachment, Sir, Your obliged & Obedt Sert

Tobias Lear.


P.S. I saw Colo. Lowrey this forenoon, who informed me that not having an opportunity of sending the mar⟨e⟩ which he promised you, before your departure for Mount Vernon, he has declined doing it since from an idea that there might be no persons here who would take proper care of her—and wishing she might be put into the hands of John the Coachman to manage in the first instance, as he knows of his skill in training h⟨orses⟩—But he shall not fail to send her about the time of your return to this place.


T.L.
